United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4354
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Randy Beltramea

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 21, 2017
                            Filed: November 16, 2017
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRUENDER, Circuit Judges.
                             ____________

PER CURIAM.

      Randy Beltramea appeals his 24-month sentence, arguing that the district court1
procedurally erred by running that sentence consecutive to his previously imposed

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
111-month sentence. He also asserts that the sentence is substantively unreasonable.
We affirm.

                                     I. Background
       In an earlier prosecution, Beltramea was charged with fraud and fraud-related
charges arising from an investment “scheme, in which he solicited investments from
numerous individuals and represented that the money would be used to open a
Subway restaurant franchise, when in fact Beltramea used the investment funds for
his personal use and for a real estate development project called Castlerock Estates.”
United States v. Beltramea (Beltramea I), 785 F.3d 287, 288 (8th Cir. 2015). “[T]he
second superseding indictment also listed various properties owned by
Beltramea . . . for which the government was seeking forfeiture,” including “four
parcels of property that comprised Castlerock Estates.” Id. at 288–89. Beltramea
pleaded guilty to 8 of the 16 counts, and his advisory Guidelines range was 70 to 87
months’ imprisonment. Id. at 288. The district court sentenced Beltramea to a total
term of 111 months’ imprisonment. Id.2

      In imposing the 111-month sentence in the earlier case, the district court
characterized Beltramea as an “unrepentant, flimflam artist” who used “his claims of
being a Christian . . . to get money and lull some of [his] victims.” Transcript of
Sentencing Hearing at 154, United States v. Beltramea, No. 1:13-cr-00020-LRR-1
(N.D. Iowa Apr. 4, 2014), ECF No. 137. The court was “sickened” to learn how
Beltramea took “meager Social Security [benefits]” from one victim who was “in
extremely poor mental and physical health.” Id. The court identified Beltramea’s


      2
       Specifically, the district court imposed 87 months’ imprisonment on the fraud,
money-laundering, and false-statement counts and 60 months’ imprisonment for tax
evasion, to be served concurrently. Id. The court also imposed a mandatory
consecutive 24 months’ imprisonment for aggravated identity theft. Id.



                                         -2-
failure to “pay even one nickel toward restitution” and his violation of the court’s
order prohibiting him from contacting trial witnesses. Id. at 155. The court also
mentioned that Beltramea attempted to sell a piece of the Castlerock Estates while the
case was pending, “knowing the property was subject to forfeiture” and that
Beltramea had “even used his elderly, infirm mother in his scheme” by opening an
account in her name “to avoid the IRS.” Id. at 156.3

       The present case arose from Beltramea’s actions regarding the Castlerock
Estates after it had been identified as forfeitable in the earlier case and after the
government recorded a lis pendens on it. Beltramea pleaded guilty to four counts of
obstruction of justice. Those counts were based on actions that Beltramea took after
August 28, 2013, when he received notice that an indictment filed in the first
prosecution sought forfeiture of, among other things, the Castlerock Estates. Count
1 concerned Beltramea’s acceptance of a $4,000 check as a down payment for Lot 4
of the Castlerock Estates. Count 2 related to Beltramea’s selling of Lot 7 for $90,000.
Count 3 arose from Beltramea’s acceptance of a payment for Lot 9. And Count 4
concerned Beltramea’s mortgaging of the entire development after his prior guilty
plea and agreement with the government. This agreement allowed Beltramea (if
certain conditions were satisfied) to use a real estate agent to sell Castlerock parcels




      3
        On appeal, we affirmed Beltramea’s 111-month sentence, but we vacated and
remanded the district court’s forfeiture order, finding that there were insufficient facts
in the record establishing a nexus between Beltramea’s criminal offense and some of
the property sought to be forfeited. Beltramea I, 785 F.3d at 291. “Upon rehearing,
the district court ordered forfeiture of the entirety of Beltramea’s Castlerock
property . . . .” United States v. Beltramea (Beltramea II), 849 F.3d 753, 755 (8th Cir.
2017), cert. denied, No. 16-9432, 2017 WL 2444708 (U.S. Oct. 2, 2017). On appeal,
“we h[e]ld that the evidence satisfie[d] the requisite nexus between Beltramea’s
money-laundering convictions and the entirety of the property at issue.” Id.



                                           -3-
so that maximum value could be obtained for the parcels and returned to Beltramea’s
fraud victims.

       In his sentencing brief, Beltramea asked that the court impose “no additional
sentence of imprisonment if the present and the prior cases are grouped.” Defendant’s
Sentencing Brief at 5, United States v. Beltramea, No. 1:14-cr-00095-LRR (E.D. Mo.
May 1, 2015), ECF No. 44-1; see also Presentence Investigation Report at 10, ¶ 36,
United States v. Beltramea, No. 1:14-cr-00095-LRR-1 (E.D. Mo. Apr. 16, 2015), ECF
No. 39. If the court did not group Beltramea’s cases and did impose an additional
term, Beltramea argued that the court should run at least a portion of the sentences
concurrently because his initial “sentence was increased for transacting in real estate
subject to forfeiture, the same conduct upon which his sentence will be based in the
instant case. Based on these circumstances, it is reasonable to order his sentences to
run partially concurrent.” Defendant’s Sentencing Brief at 17.

       At sentencing, the court explained that “in making [its] decisions . . . , [it] went
back and [] had to completely re-read all of the materials in the prior case,” including
“the presentence investigation report and the transcripts of all the proceedings.”
Continued Sentencing Hearing at 120, United States v. Beltramea, No.
1:14-cr-00095-LRR (E.D. Mo. Nov. 7, 2016), ECF No. 102. After calculating an
advisory Guidelines range of 24 to 30 months’ imprisonment and hearing the parties’
arguments, the court imposed a 24-month sentence to run consecutive to Beltramea’s
prior sentence.

       The court detailed the basis for this 24-month consecutive sentence. The court
first noted that it had “carefully considered each and every factor under 18 United
States Code Section 3553(a).” Id. at 127. It then discussed the “nature and
circumstances of the offense,” stating that Beltramea had “continued his fraudulent
conduct, this time duping the United States government who was trying to help him



                                           -4-
realize as much for these lots as he possibly could, which would help the victims and
would also reduce the amount of restitution owing.” Id. The court also mentioned
Beltramea’s work and family history, as well as his potential health issues. The court
specifically noted other § 3553(a) factors, including the need for the sentence to
reflect the seriousness of the offense, promote respect for the law, be a just
punishment, serve as a deterrent, protect the public, and provide the defendant with
treatment and training. The court made clear that it had considered the parties’
arguments and weighed all factors. Having done this, the court found “no basis
whatsoever to go below the advisory guideline[s] range.” Id. at 129.

        The court then summarized its impression of Beltramea, repeating its
characterization from the prior case that Beltramea was “an unrepentant flimflam
artist.” Id. The court found it a “[c]lose call on acceptance of responsibility” because
Beltramea not only defrauded the victims in the prior case but in the present case
“duped . . . the US Attorney’s Office, who in good faith were trying to help him and
help the victims at the same time.” Id. at 129–30. The court characterized Beltramea
as “totally untrustworthy and at [an] extremely high risk to recidivate.” Id. at 130. The
court’s “impression” was that if Beltramea were to “ever get out of prison and start
up again, . . . he would do the same thing.” Id. The court found “that the sentence that
is sufficient but not greater than necessary to achieve the goals of sentencing is a 24-
month sentence, served consecutively to the sentence . . . imposed in [the prior case].”
Id.

                                    II. Discussion
      On appeal, Beltramea argues that the district court procedurally erred by
running his 24-month sentence consecutive to his previously imposed 111-month
sentence. He also asserts that the sentence is substantively unreasonable.




                                          -5-
       “We review a district court’s sentence for abuse of discretion.” United States
v. Bryant, 606 F.3d 912, 918 (8th Cir. 2010). First, we “review a sentence for
significant procedural error.” Id. Second, “if necessary, [we review it] for substantive
reasonableness.” Id.

                                 A. Procedural Error
       A district court commits significant procedural error by “failing to calculate (or
improperly calculating) the Guidelines range, treating the Guidelines as mandatory,
failing to consider the § 3553(a) factors, selecting a sentence based on clearly
erroneous facts, or failing to adequately explain the chosen sentence—including an
explanation for any deviation from the Guidelines range.” Id. (quoting Gall v. United
States, 552 U.S. 38, 51 (2007)).

      “We review a district court’s decision to impose a consecutive or concurrent
sentence for reasonableness.” Id. at 920 (quoting United States v. McDonald, 521
F.3d 975, 980 (8th Cir. 2008)). This standard “is ‘akin’ to the ‘abuse-of-discretion’
standard.” Id. (quoting United States v. Mathis, 451 F.3d 939, 941 (8th Cir. 2006)).

       “[I]n determining whether the terms imposed are to be ordered to run
concurrently or consecutively,” a district court must “consider, as to each offense for
which a term of imprisonment is being imposed, the factors set forth in section
3553(a).” 18 U.S.C. § 3584(b). Similarly, the Guidelines provide that “[i]n any other
case involving an undischarged term of imprisonment, the sentence for the instant
offense may be imposed to run concurrently, partially concurrently, or consecutively
to the prior undischarged term of imprisonment to achieve a reasonable punishment
for the instant offense.” U.S.S.G. § 5G1.3(d) (Policy Statement). The application note
to that section provides that, in deciding whether to impose a concurrent or
consecutive sentence, a district court “should consider the following”:




                                          -6-
      (i) The factors set forth in 18 U.S.C. § 3584 (referencing 18 U.S.C.
      § 3553(a));

      (ii) The type (e.g., determinate, indeterminate/parolable) and length of
      the prior undischarged sentence;

      (iii) The time served on the undischarged sentence and the time likely
      to be served before release;

      (iv) The fact that the prior undischarged sentence may have been
      imposed in state court rather than federal court, or at a different time
      before the same or different federal court; and

      (v) Any other circumstance relevant to the determination of an
      appropriate sentence for the instant offense.

U.S.S.G. § 5G1.3 cmt. n.4(A).

       No requirement exists “that a district court provide a separate statement of
reasons” for why it imposed a consecutive instead of a concurrent sentence. Bryant,
606 F.3d at 920. Thus, “unless it is a ‘doubtful case,’ a sentencing court need not
specifically explain its reasoning in the imposition of a consecutive sentence.” Id.
(quoting United States v. Lincoln, 956 F.2d 1465, 1474 n.9 (8th Cir. 1992)).
Moreover, “[w]e will not sustain a procedural challenge to the district court’s
discussion of the 18 U.S.C. § 3553(a) sentencing factors [in imposing a consecutive
sentence] by a defendant who did not object to the adequacy of the court’s
explanation at sentencing.” United States v. Williamson, 782 F.3d 397, 399 (8th Cir.
2015) (first alteration in original) (quoting United States v. Maxwell, 778 F.3d 719,
734 (8th Cir. 2015)).

     Here, Beltramea argues that the district court procedurally erred by running his
24-month sentence consecutive to his previously imposed 111-month sentence.



                                         -7-
Specifically, Beltramea argues that the district court failed to explain why it was
running the prior and present sentences consecutively; as a result, no basis exists
upon which to conclude that the district court considered the § 3553(a) factors.
Beltramea maintains that the district court procedurally erred in its application of
U.S.S.G. § 5G1.3(d).

       Beltramea is wrong. The district court expressly stated that it had “carefully
considered each and every factor under 18 United States Code Section 3553(a).”
Continued Sentencing Hearing at 127. The court then proceeded to discuss those
factors, focusing specifically on the nature and circumstances of the offense and
Beltramea’s personal history and characteristics. At no time did Beltramea “object to
the adequacy of the court’s explanation at sentencing.” Williamson, 782 F.3d at 399.
His procedural challenge thus fails. See id. As previously explained, the district court
was not required to provide a separate statement of reasons for imposing a concurrent
sentence. See Bryant, 606 F.3d at 920.

      Therefore, we hold that the district court did not procedurally err in imposing
the 24-month sentence to run consecutive to the previously imposed 111-month
sentence.

                            B. Substantive Reasonableness
       Beltramea next argues that his sentence is substantively unreasonable because
(1) he started the sale process for the Castlerock Estates lots prior to the lots being
subject to forfeiture and ultimately withdrew the fraudulent mortgage; (2) his prior
sentence and the restitution order provided sufficient deterrence and protection of the
public; (3) his health is deteriorating; and (4) he would have been sentenced to less
time had the obstruction charges been contained in the same indictment as the fraud-
related charges.




                                          -8-
      We disagree. Beltramea’s Guidelines range was 24 to 30 months’
imprisonment, and the district court sentenced Beltramea to a low-end Guidelines
sentence of 24-months’ imprisonment. Because the sentence is within a properly
calculated Guidelines range, it “is presumptively reasonable on appeal.” United States
v. Herra–Herra, 860 F.3d 1128, 1133 (8th Cir. 2017). For the reasons previously
discussed, see supra Part II.A., “nothing in the record rebuts this presumption.”
Herra–Herra, 860 F.3d at 1133.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -9-